DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The response dated 3/2/2022 has been received and will be entered.
Claim(s) 1, 4-9, and 11-15 is/are pending.
Claim(s) 1 and 11 is/are currently amended.
Claim(s) 12-15 is/are new.
Claim(s) 2-3 and 10 is/are acknowledged as cancelled.
	The action is FINAL.

Response to Arguments
Double Patenting
	I. With respect to the duplicate claim warning, the issue is mooted by cancellation of Claim 10. 
Claim Rejections – 35 U.S.C. §§ 102-103
I. With respect to the rejection of Claim(s) 1, 4, and 10 under 35 U.S.C. 102(a)(1) as being anticipated by Aladag, et al., Experimental investigations of the viscosity of nanofluids at low temperatures, Applied Energy 2012; 97: 876-880 (hereinafter “Aladag at __”), as understood, the Remarks rely on amendments. (Remarks of 3/2/2022 at 6). This is persuasive. The rejection is WITHDRAWN. 
“Surprising” and “not expected” results were argued with this rejection. (Remarks of 3/2/2022 at 7). Unexpected results are not relevant to anticipation rejections. MPEP 2131.04. This applies to all obviousness arguments made with respect to this rejection and Aldag.
 To the extent the Remarks rely on this “evidence” as it pertains to other rejections, this has been considered but is not persuasive. As understood, the arguments/evidence compare different solutions with different concentrations of surfactants to discover they behave differently. It is not understood why this is “surprising” or “not expected.” Furthermore, the “surfactant concentration adjustment step” is very broad and generic language. It reads on adding a surfactant to a liquid. For example, say that a liquid has no surfactant in it. Then some surfactant was added to the liquid. The concentration has just been “adjusted.” The “adjusting a concentration” language does not necessarily imply – for example – measuring a surfactant concentration of a solution that already has a surfactant in it, then remove some surfactant by dialysis, etc. This is further evidenced by the addition of various dependent claims like Claim 12 and the doctrine of claim differentiation1. 
II. With respect to the rejection of Claim(s) 2, 1, 3, 5, 6, 7, and 11 under 35 U.S.C. 102(a)(1) as being anticiapted by JP 2017-001919 to NEC Corp (“NEC”) (01-2017; C01B 32/152, cited by Applicants), as understood, the Remarks rely on amendments. (Remarks of 3/2/2022 at 10). The Remarks argue that “the concentration in NEC’s Examples was about 100 times the critical micelle concentration.” Id. In response, NEC still teaches “The concentration of the nonionic surfactant in the dispersion is not particularly limited as long as it is within a range in which the single-walled carbon nanotubes can be dispersed. As an example, it is not less than the critical micelle concentration and not more than 10 wt%.” (NEC 5: [0029]) (emphasis added). This suggests the critical micelle concentration, which is encompassed by the claims. The rejection is MAINTAINED, as modified below. 
III. With respect to the rejection of Claim(s) 2, 1, 3, 5, 6, 7, and 11 – or as stated below –  is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2007-001919 to NEC Corp (“NEC”) (01-2017; C01B 32/152, cited by Applicants), this rejection was not specifically traversed. The analysis is presumed correct. The rejection is MAINTAINED, as modified below.
IV. With respect to the rejection of Claim(s) 1, 3, 4, 5, 6, 7, 8, 9 and 11 under 35 U.S.C. 103 as being unpatentable over JP 2007-001919 to NEC Corp (“NEC”) (01-2017; C01B 32/152, cited by Applicants) in view of: (i) JP 2007-254212 to NOF Corp. (“NOF”) (10-2007; B82B1/00, cited by Applicants), as understood the traversal is on the grounds that “NOF … fails to describe the surfactant concentration step.” (Remarks of 3/2/2022 at 12). This has been discussed above. This is broad language. It reads on adding a surfactant to a liquid. The arguments related to the ranges are noted. (Remarks of 3/2/2022 at 12). This is not persuasive. 5 degrees is less than 10, as claimed. Overlapping ranges are obvious. MPEP 2144.05 I. (citations omitted).  

V. With respect to the rejection of Claim(s) 1-11 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2007-001919 to NEC Corp (“NEC”) (01-2017; C01B 32/152, cited by Applicants) in view of: (i) JP 2007-254212 to NOF Corp. (“NOF”) (10-2007; B82B1/00, cited by Applicants), and further in view of: (ii) Aladag, et al., Experimental investigations of the viscosity of nanofluids at low temperatures, Applied Energy 2012; 97: 876-880 (hereinafter “Aladag at __”), the Remarks rely on arguments made above. (Remarks of 3/2/2022 at 13). The Responses above are incorporated herein by reference, mutatis mutandis. The rationales articulated related to altering the rheological properties of the fluid have not been traversed and are presumed correct. The rejection is MAINTAINED. 

Double Patenting
I. Duplicate Claims.
Applicant is advised that should claim 1 be found allowable, claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC §§ 102-103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

I. Claim(s) 1, 5, 6, 7, and 11 – or as stated below – is/are is/are rejected under 35 U.S.C. 102(a)(1) as being anticiapted by JP 2017-001919 to NEC Corp (“NEC”) (01-2017; C01B 32/152, cited by Applicants). 

Citation is given to the machine translation accompanying the action. 
With respect to Claim 1, this claim recites in the preamble “[a] method for storing a nanocarbon dispersion liquid comprising a nanocarbon material and a surfactant.” NEC teaches a dispersion liquid comprising water, carbon nanotubes, and a nonionic surfactant. (NEC 4: [0026]-[0028]).
Claim 1 further requires “further requires “adjusting a concentration of the surfactant in the nanocarbon dispersion liquid so as to be less than 50 times of a critical micelle concentration and equal to or more than the critical micelle concentration.” NEC teaches a surfactant concentration “not less than” the critical micelle concentration. (NEC 5: [0029]). This is interpreted as reading on the claimed range. 
Claim 1 further requires “storing the nanocarbon dispersion liquid obtained by adjusting a concentration of the surfactant in the nanocarbon dispersions liquid at 10°C or lower.” NEC teaches centrifuging – interpreted as “storing” – at 10°C. (NEC 6: 0046]).  
As to Claim 5, a non-ionic surfactant is taught. (NEC 4: [0027]).  
As to Claim 6, a voltage is applied. (NEC 7: [0049]). 
As to Claim 7, single-walled carbon nanotubes are taught. (NEC 4: [0026]). 
With respect to Claim 11, this claim recites in the preamble “[a] method for producing a nanocarbon dispersion liquid comprising a nanocarbon material and a surfactant.” NEC teaches a dispersion liquid comprising water, carbon nanotubes, and a nonionic surfactant. (NEC 4: [0026]-[0028]).
Claim 1 further requires adjusting a concentration of the surfactant in the nanocarbon dispersion liquid so as to be less than 50 times of a critical micelle concentration and equal to or more than the critical micelle concentration to obtain a first nanocarbon dispersion liquid.” NEC teaches a surfactant concentration “not less than” the critical micelle concentration. (NEC 5: [0029]). This is interpreted as reading on the claimed range. 
Claim 11 further requires “storing the nanocarbon dispersion liquid obtained by adjusting a concentration of the surfactant in the nanocarbon dispersions liquid at 10°C or lower.” NEC teaches centrifuging – interpreted as “storing” – at 10°C. (NEC 6: 0046]).  

II. Claim(s) 1, 5, 6, 7, and 11 – or as stated below –  is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2007-001919 to NEC Corp (“NEC”) (01-2017; C01B 32/152, cited by Applicants). 

Citation is given to the machine translations accompanying the action. 
The discussion accompanying “Rejection I” above is incorporated herein by reference. 
To the extent any of the cited passages can be characterized as teaching overlapping ranges (no such concession is made), any such teaching renders the claims obvious. “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” MPEP 2144.05 I. (citations omitted).  

III. Claim(s) 1, 4, 5, 6, 7, 8, 9 and 11 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2007-001919 to NEC Corp (“NEC”) (01-2017; C01B 32/152, cited by Applicants) in view of:
(i) JP 2007-254212 to NOF Corp. (“NOF”) (10-2007; B82B1/00, cited by Applicants). 

Citation is given to the machine translations accompanying the action. 
The discussion accompanying “Rejection I” and “Rejection II” above is incorporated herein by reference. 
As to Claim 4, to the extent NEC may not teach the temperature, this difference does not impart patentability. Like NEC, NOF teaches a process of making nanocarbon dispersions with water (NOF at 5, 5th paragraph), carbon nanotubes (NOF at 5, 6-7th paragraph), and nonionic surfactants. (HOF at 3, last paragraph et seq.). NOF goes on to state “[t]he dispersion thus obtained has no aggregation and is uniformly dispersed, and it is usually better to store in a cool dark place at 5 to 30 ° C.” (NOF 6, 1st paragraph). Thus one would be taught, suggested and motivated to store at the claimed temperatures because NOF teaches that it is “usually better.” Id. 
To the extent it is improper to construe the centrifuging as “storing,” as in “Rejection I” above, the rejection/rationale expressed in connection with Claim 4 applies to the temperature limitations in Claim 1 and all claims depending therefrom, and Claim 11.  
As to Claim 8, the Specification defines “transportation.” The Specification states: 
Here, "transportation" means moving a container comprising the nanocarbon dispersion liquid, and a transportation means may be used. Examples of the transportation means include vehicles such as automobiles, motorcycles, and railway vehicles, airplanes, and ships. The present example embodiment will be described in detail below.

(S. 2: [0025]). As discussed above, NOF teaches that it is “usually better” to store at the claimed temperatures. This is understood as teaching that it is “usually better” to store at the claimed temperatures while stationary and while being transported. The Examiner takes official notice that i.e.  vehicles such as automobiles, motorcycles, and railway vehicles, airplanes, and ships) exists and is used in commerce. This is done without record evidence, but if requested, evidence will be supplied. One of skill in the art would be motivated to “transport” their goods to various markets as dictated by demand. Storing the dispersion in a “better” manner is understood as enhancing commercial opportunities. “[A]n implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal-and even common-sensical-we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves. In such situations, the proper question is whether the ordinary artisan possesses knowledge and skills rendering him capable of combining the prior art references.” DyStar Textilfarben GmbH  & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006).
As to Claim 9, as discussed above, NOF states “[t]he dispersion thus obtained has no aggregation and is uniformly dispersed, and it is usually better to store in a cool dark place at 5 to 30 ° C.” (NOF 6, 1st paragraph). As above, various forms of transportation exist, and they have refrigeration – i.e. methods of cooling things. Official notice is taken. Evidence will be supplied if requested. One would be motivated to refrigerate the dispersions during storage and transporation because NOF teaches that they are better if stored at a certain temperature. The discussion of Claim 8 is relied on and incorporated herein by reference. 

IV. Claim(s) 1, 4, 5, 6, 7, 8, 9 and 11 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2007-001919 to NEC Corp (“NEC”) (01-2017; C01B 32/152, cited by Applicants) in view of:
(i) JP 2007-254212 to NOF Corp. (“NOF”) (10-2007; B82B1/00, cited by Applicants), and further in view of:
(ii) Aladag, et al., Experimental investigations of the viscosity of nanofluids at low temperatures, Applied Energy 2012; 97: 876-880 (hereinafter “Aladag at __”). 

The discussions accompanying “Rejections I-III” above are incorporated herein by reference. The discussion of Aldag from “then pending” Rejection I in the Non-Final Office Action dated 12/3/2021 is incorporated herein by reference. 
To the extent that any of the rationales related to the temperature above can be characterized as being in error (no such concession is made), any such difference does not impart patentability. Aladag teaches that changing the temperature of the dispersion affects the apparent viscosity. (Aladag at 879, “4.2 Rheological properties of nanofluids: influence of shear rate and temperature,” “Fig. 4”). Stated differently, temperature is a result-effective variable, the optimization of which does not impart patentability. MPEP 2144.05. Alternatively or additionally, one would be motivated to change the temperature to modify the rheological properties of the nanofluid.  

Allowable Subject Matter
Claims 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “This doctrine, which is ultimately based on the common sense notion that different words or phrases used in separate claims are presumed to indicate that the claims have different meanings and scope, see Comark Communications Inc. v. Harris Corp., 156 F.3d 1182, 1187, 48 U.S.P.Q.2d 1001, 1005 (Fed.Cir.1998), normally means that limitations stated in dependent claims are not to be read into the independent claim from which they depend, see Transmatic, Inc. v. Gulton Indus., Inc., 53 F.3d 1270, 1277, 35 U.S.P.Q.2d 1035, 1041 (Fed.Cir.1995).” Karlin Tech. Inc. v. Surgical Dynamics, Inc., 177 F.3d 968, 971-972 (Fed. Cir. 1999).